Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 9 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 9, which depends from claim 1, applicant claims longitudinal securement positions “along a curve.  However, in claim 1, applicant claims an angle of the drive wheel positioning plane, on which the longitudinal securement positions are distributed, relative to the reference plane “remains constant”.  That is, the drive longitudinal securement positions follow a straight line.  Therefore, the curved position distribution in claim 9 is inconsistent with the straight line distribution of securement positions in claim 1.
Claim 10 improperly depends from cancelled claim 7.  For the purpose of this Office Action, it is assumed that claim 10 depends from claim 1, but correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 10, 16, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Inaoka.
Regarding claim 1, Inaoka teaches a track assembly 2 to be mounted on a rotatable drive axle of a vehicle 1, comprising: a frame 16, having a front, a rear, a bottom, a left side, and a right side: a leading idler wheel assembly including at least one leading idler wheel 12 mounted to the front of the frame for rotation about a transverse leading idler wheel axis: a trailing idler wheel assembly including at least one trailing idler wheel 13 mounted to the rear of the frame for rotation about a traverse trailing idler wheel axis parallel to the leading idler wheel axis; and a single drive wheel assembly 11 including, a sub-frame 19, 21, removably securable to the frame at 56 in any one of a plurality of longitudinal securement positions on the frame (the frame member 56 includes numerous bolt apertures defined in at least one of the mounting structure 56 and the attachment member 21 so that the longitudinal position of the mounting structure 56 is adjustable relative to the attachment member 21, see col. 7, lines 37-48, Figure 8), and a drive wheel 11 is rotationally mounted on the sub-frame for rotation about a drive wheel axis and operatively connectable to the drive axle of the vehicle, the drive wheel axis being parallel to the leading idler wheel axis and the trailing idler wheel axis.  The drive wheel is in different longitudinal positions relative to the at least one leading idler wheel and the at least one trailing idler wheel when the sub-frame is removably secured to different ones of the longitudinal securement positions.  The drive wheel, the at least one leading idler wheel, and the at least one trailing idler wheel are positioned relative to the frame to support an endless track 15 around the drive wheel, and the at least one leading idler wheel, and the at least one trailing idler wheel, and the drive wheel, the at least one leading idler wheel, and the at least one trailing idler wheel together define a track length of the endless track.  The plurality of the longitudinal securement positions is distributed on the frame along a drive wheel positioning plane (which appears to be horizontal of flat ground).  A reference plane is positioned parallel to the drive wheel axis (axis X of shaft 26, as seen in Figures 1, 3 and 4) and normal to horizontal flat level ground (vertical) when the track assembly is in use on the flat level ground; the drive wheel positioning plane has an angle relative to the reference plane (an angle that appears to be 90 degrees).  It appears that the angle is defined such that the track length is a given track length when the sub-frame is removably secured to the frame in at least two different longitudinal securement positions of the plurality of longitudinal securement positions, but that is not explicitly stated.  However, the adjustment positions are very close to each other and have little or no effect on the overall length of the track, depending on how flexible the track is.  Also, the tensioner can adjust for any small degree of length change the position of the drive wheel adjustment makes on the shape of the track without changing the overall length of the track.  Therefore, even if not explicitly described, it would have been obvious to use the tensioner to maintain a fixed track length, in order to maintain a consistent footprint and therefore feel of the track assemblies.  It would also have been obvious to one of ordinary skill in the art to configure the angle of the drive wheel positioning plane relative to the vertical reference plane at an angle somewhat different from 90 degrees since Inaoka does not specify a 90 degree angle, it does not indicate that the angle illustrated is required, and the angle can change based on position of the vehicle frame relative to the track frame.  Some variation of angle from a strictly horizontal orientation would have been an obvious design expedient and provide flexibility in installation of the track assembly.
Regarding claim 2, Inaoka teaches that the sub-frame is selectively securable to the frame in any one of the plurality of longitudinal securement positions by being fastened to the frame with a fastener (bolts, see col. 7, line 37) received through the sub-frame in an aperture defined in the frame.  
Regarding claim 3, Inaoka includes a tensioner assembly (tension adjusting device 75, see col. 8, lines 44-48) operable to adjust the track length, and wherein the plurality of the longitudinal securement positions are positioned relative to each other on the frame such that: the track length is a first track length when the sub-frame is removably secured to the frame in a first longitudinal securement position of the plurality of longitudinal securement positions; the track length is a second track length when the sub-frame is removably secured to the frame in a second longitudinal securement position of the plurality of longitudinal securement positions, the second longitudinal securement position being different from the first longitudinal securement position, the second track length being different from the first track length; and the tensioner assembly is operable to adjust the second track length while the sub-frame is in the second longitudinal securement position to make the second track length equal to the first track length (the track structure of Inaoka is capable of performing the claimed function).  
Regarding claim 4, the tensioner assembly operatively connects at least one of the leading idler wheel assembly and the trailing idler wheel assembly to the frame (it is connected to the front idler wheel assembly).  
Regarding claims 5 and 6, Inaoka teaches the plurality of the longitudinal securement positions are positioned relative to each other on the frame such that the second track length is adjustable but fails to specify a range of plus or minus .2 or .1 inches relative to the first track length.  However, Inaoka shows a structural arrangement that would allow for a small length adjustment.  It would have been obvious that the length range could be within the small range of plus or minus .1 to .2 inches from a first length, since the structure does not allow for a large range and no evidence as to the criticality of the claimed ranges has been presented. 
Regarding claim 10, the at least two different longitudinal securement positions are two different longitudinal securement positions.  The plurality of longitudinal securement positions includes more than the two different longitudinal securement positions and the rest of the plurality of longitudinal securement positions is positioned between the two different longitudinal securement positions (numerous bolt apertures are present to provide multiple adjustment portions).  
Regarding claim 16, the at least one trailing idler wheel 13 is two trailing idler wheels (see Figure 9) mounted to the rear of the frame for rotation about the trailing idler wheel axis 80.  
Regarding claim 17, Inaoka teaches a pair of track assemblies (left and right track units 2, see col. 4, line 14) to be mounted on the rotatable drive axle of the vehicle.  The pair of track assemblies comprise a first track assembly of claim 1 mountable on a left side of the vehicle, the sub-frame of the first track assembly being removably securable to the frame of the second track assembly in any one of the plurality of longitudinal securement positions on the frame of the second track assembly; and  a second track assembly of claim 1 mountable to a right side of the vehicle, the sub-frame of the second track assembly being removably securable to the frame of the first track assembly in any one of the plurality of longitudinal securement positions on the frame of the first track assembly.  Inaoka is silent regarding positioning the drive wheel of first track assembly in a different longitudinal position relative to the at least one leading idler wheel of the second track assembly when the sub-frame of the first track assembly is removably secured to one of the longitudinal securement positions on the frame of the second track assembly than a longitudinal position of the drive wheel of the second track assembly relative to the at least one leading idler wheel of the second track assembly when the sub-frame of the second track assembly is removably secured to the one of the longitudinal securement positions on the frame of the second track assembly.  However, there are only two possible relative positions between the drive wheel positions of the different tracks.  Either they are at the same adjusted position or a different position relative to the drive wheel of the opposite track.  Given that positioning the drive wheels at different positions relative to each other is one of only two possibilities, it would have been obvious to position the drive wheels at different positions in order to provide a wider range of track arrangements.
Regarding claim 19, Inaoka teaches a vehicle having the pair of track assemblies and the pair of track assemblies is mounted to rear drive axles of the vehicle.  
Claims 9, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Inaoka as applied to claims 1-6, 10, 16, 17, and 19 above, and further in view of Johnson (USPN 8,240,783).
Regarding claim 9, Inaoka fails to specify the plurality of the longitudinal securement positions is distributed on the frame along a curve and the curve is shaped such that the track length is a given track length when the sub-frame is removably secured to the frame in at least two different longitudinal securement positions of the plurality of longitudinal securement positions on the curve.  
Johnson teaches a drive wheel 310 mounted to a track frame 318 in different adjustable positions and the adjustment can be over a straight or curved path (a curved path is seen in Figures 13 and 14).
It would have been obvious tone of ordinary skill in the art to provide a curved adjustment path, as taught by Johnson, in order to allow the drive wheel to be additionally secured to the frame by a pivot pin, or to simply provide a curved path that provides an additional range of adjustable positions.
Regarding claim 11, Johnson also teaches the track assembly includes a slot 334.  The plurality of longitudinal securement positions is defined by the slot, and the sub-frame is removably securable in any one of the plurality of longitudinal securement positions by being fastened to the frame with at least one fastener 332 received through frame and the slot.  It would have been obvious to one of ordinary skill in the art to position a slot in the frame of Inaoka for securement of the subframe relative to the frame, in view of the teaching of Johnson, in order to provide more adjustable securement positions between the frame and subframe.
Regarding claim 12, the drive wheel axis of Inaoka is positioned longitudinally asymmetrical in the sub-frame (the drive wheel axle X, as seen in Figure 3, is rearwardly spaced relative to the center of the subframe 21.  
Claims 13-15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Inaoka as applied to claims 1-6, 10, 16, 17, and 19 above, and further in view of Shaw (USPN 6,095,275).
Regarding claims 13 and 14, Inaoka lacks a longitudinally-extending left slide rail at the bottom of the frame, a longitudinally-extending right slide rail at the bottom of the frame, and a mid-roller mounted for rotation at the bottom of the frame, the mid-roller extending downward past a bottom surface of each of the left slide rail and the right slide rail and rolling on an interior side of the endless track when the endless track is supported around the drive wheel, the at least one leading idler wheel, and the at least one trailing idler wheel, and the track assembly is driven on horizontal flat level ground.  
Shaw teaches a track assembly 20 with a longitudinally-extending left slide rail at the bottom of the frame, and a longitudinally-extending right slide rail at the bottom of the frame and (left and right rails 30 are seen in Figure 3).  It also shows a mid-roller 47 mounted for rotation at the bottom of the frame, the mid-roller extending downward past a bottom surface of each of the left slide rail and the right slide rail and rolling on an interior side of the endless track when the endless track is supported around the drive wheel 34, the at least one leading idler wheel 47, and the at least one trailing idler wheel 48, and the track assembly is driven on horizontal flat level ground.  
It would have been obvious to one of ordinary skill in the art to provide the Inaoka track assembly with a pair of guide rails and a t least one mid roller extending downwardly from the guide rails, as taught by Shaw, in order to provide an additional guide and support for the track.
Regarding claim 15, Johnson shows the at least one trailing idler wheel is three trailing idler wheels 48 (seen in Figure 3) mounted to the rear of the frame for rotation about the trailing idler wheel axis (at 50, 53).  It would have been obvious to provide the Inaoka track assembly with three rear idler wheels, as taught by Shaw, in order to provide additional support for the track.
Regarding claim 20, Inaoka teaches a tractor rather than a wheelchair, side-by-side or ATV vehicle.  Shaw teaches a tracked ATV vehicle.  It would have been obvious to one of ordinary skill in the art to configure the Inaoka vehicle as an ATV as taught by Shaw, in order to provide a small, versatile vehicle structure.
Response to Arguments
Applicant's arguments filed 04/06/2022 have been fully considered but they are not persuasive. 
Applicant argues that Inaoka lacks any teaching or suggestion of a plurality of longitudinal securement positions on the frame along a drive wheel positioning plane that define an angle greater than 90 degrees relative to a reference or that the angle being defined is such that the track length is a given track length when the subframe is in at least two different longitudinal securement positions.  The examiner maintains that the arrangement claimed is at least obvious in view of Inaoka.  Inaoka clearly teaches a longitudinally adjustable drive wheel with a plurality of longitudinal securement positions on a frame along a drive wheel positioning plane.  The positioning plane has an unspecified angle but appears, from the drawings, to be generally horizontal. The reference plane claimed is a vertical plane.  Therefore, there is clearly an angle between the two planes.  According to the drawings, the angle appears to be approximately 90 degrees, but the specification is silent regarding the angle.  The question is whether the angle between the planes is such that the track has a given length when the subframe is at two different longitudinal securement positions and whether the angle between the line of securement positions and vertical is any angle other than 90 degrees.  Inaoka teaches repositioning the subframe on which the drive wheel is mounted along a longitudinal securement plane.  While it does not specify if the angle of the longitudinal securement plane is angled such that the track length remains the same for at least two different securement positions, that is implied.  Inaoka does not suggest that the track 15 is replaced or stretched when the drive wheel is displaced and the leading idler wheel 12 of Inaoka is spring biased so it could compensate for any slight change in the distances between the idlers and drive wheel when the drive wheel is moved.  While Inaoka is not explicit regarding the track length remaining constant, maintaining a constant track length would certainly be obvious in view of Inaoka in order to avoid having to change the track from each alternative position of the drive wheel, which is clearly .  Also, Inaoka is not explicit regarding the angle between the reference plane and the drive wheel positioning plane, but applicant is claiming angle to be any angle other than 90 degrees (when the plane cross each other at any angle other than 90 degrees, they form an acute angle on one side of the intersection and an obtuse angle on the other side, so any angle between the planes that is not 90 degrees forms an angle greater than 90 degrees).  As indicated above, it would have been obvious to one of ordinary skill in the art for the angle to be other than 90 degrees from vertical in order to provide flexibility in installation of the track assembly.  Therefore, the rejection is being maintained.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anne Marie M. Boehler whose telephone number is (571)272-6641.  The examiner can normally be reached on Monday-Friday, 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Rocca can be reached on 571-272-5191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANNE MARIE M BOEHLER/Primary Examiner, Art Unit 3611                                                                                                                                                                                                        




amb